 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9     HENRY PEI,                                         Case No. C19-926-RSM
10
                      Plaintiff,                          ORDER OF DISMISSAL
11
                           v.
12
13     DONG FENG WANG, et al.,

14                    Defendants.
15
16          The instant matter comes before the Court sua sponte and on the Court’s prior Order

17   Setting Deadline to Effect Service on Foreign Defendants, Dkt. #9.            Plaintiff Henry Pei,
18
     proceeding pro se, filed his Complaint on June 14, 2019, against Defendants Dong Feng Wang,
19
     Qin Xu, Ke Zhi Zhao, and Qing Wei Zhang, who all appear to reside in China. Dkt. #1 at 4. On
20
     August 5, 2019, Plaintiff moved for an extension of the initial disclosure deadlines by four to five
21
22   weeks due to a problem with delivering the summonses to China. Dkt. #3. On August 13, 2019,

23   the Court granted Plaintiff’s motion to extend the initial disclosure deadlines and extended the
24
     deadline for the Rule 26(f) discovery conference to November 20, 2019, initial disclosures to
25
     November 27, 2019, and the Joint Status Report to December 4, 2019. Dkt. #4.
26
27          On December 6, 2019, this Court issued an Order directing Plaintiff to either serve

28   Defendants within ninety (90) days or, alternatively, file a Response detailing his efforts to serve



     ORDER OF DISMISSAL - 1
     Defendants. Dkt. #9 at 3. While the Court noted that Fed. R. Civ. P. 4 “does not impose any
 1
 2   specific time limits” for service on foreign defendants, it acknowledged that “the amount of time

 3   allowed for foreign service is not unlimited” and accordingly imposed a reasonable time limit of
 4
     ninety additional days to serve Defendants. Id. (quoting Nylok Corp. v. Fastener World Inc., 396
 5
     F.3d 805, 807 (7th Cir. 2005)). The Court advised Plaintiff that if he “is unable to serve
 6
 7   Defendants within ninety (90) days and fails to file a Response that adequately explains his efforts

 8   to effect service, the Court will dismiss this case at that time for failure to serve.” Id.
 9           As of the date of this Order, Plaintiff has failed to file any response in this matter.
10
     Accordingly, the Court hereby finds and ORDERS:
11
             1)      Plaintiff’s claims are DISMISSED without prejudice.
12
13           2)      This matter is CLOSED.

14
15           DATED this 9 day of March 2020.
16
17
18
                                                     A
                                                     RICARDO S. MARTINEZ
19                                                   CHIEF UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
